Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO FINANCING AGREEMENT

 

AMENDMENT NO. 1 TO FINANCING AGREEMENT, dated as of November 4, 2016 (this
“Amendment”), is an amendment to the Financing Agreement, dated as of
January 11, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”), by and among Accuray Incorporated, a
Delaware corporation (the “Administrative Borrower”), TomoTherapy Incorporated,
a Wisconsin corporation (“TomoTherapy”), and together with the Administrative
Borrower, each a “Borrower” and, collectively, the “Borrowers”), each subsidiary
of the Administrative Borrower listed as a “Guarantor” on the signature
pages thereto (together with each other Person that executes a joinder agreement
and becomes a “Guarantor” thereunder, each a “Guarantor” and, collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), Cerberus Business Finance, LLC, a Delaware limited
liability company (“Cerberus”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) and Cerberus, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”).

 

WHEREAS, the Administrative Borrower, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.                                 Defined Terms. Any capitalized term used
herein and not defined shall have the meaning assigned to it in the Financing
Agreement.

 

2.                                 Amendments.

 

(a)                                 New Definitions. Section 1.01 of the
Financing Agreement is hereby amended by adding the following definitions, in
appropriate alphabetical order:

 

“First Amendment” means Amendment No. 1 to Financing Agreement, dated as of
November 4, 2016, among the Administrative Borrower, the Agents and the Lenders.

 

“First Amendment Effective Date” means the date on which the First Amendment
shall become effective in accordance with its terms.

 

(b)                                 Existing Definitions.

 

(i)                                     Clause (b)(vi) of the definition of
“Consolidated EBITDA” is hereby amended and restated to read in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

“any fees or expenses paid in connection with the execution and delivery of
(a) the Loan Documents on the Effective Date, to the extent paid in cash during
such period (and not capitalized in accordance with GAAP), in an aggregate
amount not to exceed $100,000 during the term of this Agreement and (b) the
First Amendment on the First Amendment Effective Date, to the extent paid in
cash during such period (and not capitalized in accordance with GAAP), in an
aggregate amount not to exceed $300,000 during the term of this Agreement,”

 

(c)                                  Section 7.03(a) (Consolidated EBITDA).
Section 7.03(a) of the Financing Agreement is hereby amended by amending and
restating the table set forth therein to read as follows:

 

“Fiscal Quarter End

 

Consolidated EBITDA

 

September 30, 2016

 

$

26,150,000

 

December 31, 2016

 

$

25,000,000

 

March 31, 2017

 

$

29,000,000

 

June 30, 2017

 

$

37,100,000

 

September 30, 2017

 

$

37,100,000

 

December 31, 2017

 

$

37,100,000

 

March 31, 2018

 

$

37,100,000

 

June 30, 2018

 

$

48,200,000

 

September 30, 2018

 

$

48,200,000

 

December 31, 2018

 

$

48,200,000

 

March 31, 2019

 

$

48,200,000

 

June 30, 2019

 

$

60,700,000

 

September 30, 2019

 

$

60,700,000

 

December 31, 2019

 

$

60,700,000

 

March 31, 2020

 

$

60,700,000

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

$

73,050,000

”

 

(i)                                     Section 7.03(b) (Secured Leverage
Ratio). Section 7.03(b) of the Financing Agreement is hereby amended by amending
and restating the table set forth therein to read as follows:

 

“Fiscal Quarter End

 

Secured Leverage Ratio

 

September 30, 2016

 

2.60:1.00

 

December 31, 2016

 

2.50:1.00

 

March 31, 2017

 

2.10:1.00

 

June 30, 2017

 

1.65:1.00

 

September 30, 2017

 

1.75:1.00

 

December 31, 2017

 

1.75:1.00

 

March 31, 2018

 

1.75:1.00

 

June 30, 2018

 

1.25:1.00

 

 

2

--------------------------------------------------------------------------------


 

“Fiscal Quarter End

 

Secured Leverage Ratio

 

September 30, 2018

 

1.25:1.00

 

December 31, 2018

 

1.25:1.00

 

March 31, 2019

 

1.25:1.00

 

June 30, 2019

 

0.95:1.00

 

September 30, 2019

 

0.95:1.00

 

December 31, 2019

 

0.95:1.00

 

March 31, 2020

 

0.95:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

0.75:1.00”

 

 

(d)                                
Section 7.03(c) (Total Leverage Ratio). Section 7.03(c) of the Financing
Agreement is hereby amended by amending and restating
the table set forth therein to read as follows:

 

“Fiscal Quarter End

 

Total Leverage Ratio

 

September 30, 2016

 

6.95:1.00

 

December 31, 2016

 

7.10:1.00

 

March 31, 2017

 

6.10:1.00

 

June 30, 2017

 

4.75:1.00

 

September 30, 2017

 

4.85:1.00

 

December 31, 2017

 

4.85:1.00

 

March 31, 2018

 

4.85:1.00

 

June 30, 2018

 

3.65:1.00

 

September 30, 2018

 

3.65:1.00

 

December 31, 2018

 

3.65:1.00

 

March 31, 2019

 

3.65:1.00

 

June 30, 2019

 

2.85:1.00

 

September 30, 2019

 

2.85:1.00

 

December 31, 2019

 

2.85:1.00

 

March 31, 2020

 

2.85:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

2.30:1.00”

 

 

3.                                      Conditions to Effectiveness. The
effectiveness of this Amendment is subject to the fulfillment, in a manner
satisfactory to the Agents, of each of the following conditions precedent (the
date such conditions are fulfilled or waived by the Agents is hereinafter
referred to as the “First Amendment Effective Date”):

 

(a)                                               Representations and
Warranties; No Event of Default. The following statements shall be true and
correct: (i) the representations and warranties contained in this Amendment,
Article VI of the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to any Agent or any Lender pursuant
hereto or thereto on or prior to the First Amendment Effective Date are true and
correct on and as of the First Amendment Effective Date

 

3

--------------------------------------------------------------------------------


 

as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the First Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b)                                           Execution of Amendment. The Agents
and the Lenders shall have executed this Amendment and shall have received a
counterpart to this Amendment, duly executed by the Administrative Borrower.

 

(c)                                            Payment of Fees, Etc. The
Administrative Borrower shall have paid on or before the First Amendment
Effective Date all fees, costs and expenses then payable by the Borrowers
pursuant to the Loan Documents, including, without limitation, Section 12.04 of
the Financing Agreement.

 

(d)                                           Delivery of Documents. The
Collateral Agent shall have received on or before the First Amendment Effective
Date the following, each in form and substance reasonably satisfactory to the
Collateral Agent and, unless indicated otherwise, dated the First Amendment
Effective Date:

 

(i)                                   a copy of the resolutions of the
Administrative Borrower, certified as of the First Amendment Effective Date by
an Authorized Officer thereof, authorizing (A) the transactions contemplated
hereby and (B) the execution, delivery and performance by the Administrative
Borrower of this Amendment, the performance of the Loan Documents as amended
thereby;

 

(ii)                                a certificate of an Authorized Officer of
the Administrative Borrower, certifying the names and true signatures of the
representatives of the Administrative Borrower authorized to sign this
Amendment, together with evidence of the incumbency of such authorized officers;
and

 

(iii)                             a certificate of an Authorized Officer of the
Administrative Borrower, certifying as to the matters set forth in subsection
(a) of this Section 3.

 

(e)                                            Amendment Fee. The Administrative
Agent shall have received an amendment fee equal to $300,000, which fee is fully
earned and payable upon execution of this Amendment.

 

(f)                                             Optional Prepayment of Loan. The
Administrative Borrower (on behalf of the Borrowers) shall have made an optional
prepayment of the Loan in a principal amount of not less than $5,000,000 on the
First Amendment Effective Date. The Lenders hereby agree (A) to waive the
Applicable Premium due in connection with the foregoing payment and (B) that the
notice requirements of Section 2.05(b) of the Financing Agreement with respect
to the foregoing prepayment are hereby deemed waived.

 

4.                                      Representations and Warranties. The
Administrative Borrower represents and warrants as follows:

 

4

--------------------------------------------------------------------------------


 

(a)                                           Organization, Good Standing, Etc.
The Administrative Borrower (i) is a corporation duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified or in good standing could
not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                           Authorization, Etc. The execution,
delivery and performance by the Administrative Borrower of this Amendment, and
the performance of the Financing Agreement, as amended hereby, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene any
of its Governing Documents or any applicable Requirement of Law in any material
respect or any material Contractual Obligation binding on or otherwise affecting
it or any of its properties, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

 

(c)                                            Governmental Approvals. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority is required in connection with the due execution,
delivery and performance of this Amendment by the Administrative Borrower, and
the performance of the Financing Agreement, as amended hereby.

 

(d)                                           Enforceability of the First
Amendment. This Amendment and the Financing Agreement, as amended hereby, when
delivered hereunder, will be a legal, valid and binding obligation of the
Administrative Borrower, enforceable against the Administrative Borrower in
accordance with the terms thereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally.

 

5.                                      Release. Each Loan Party hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against any Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) and (b) each Agent and each Lender has heretofore properly performed and
satisfied in a timely manner all of its obligations to the Loan Parties and
their Affiliates under the Financing Agreement and the other Loan Documents that
are required to have been performed on or prior to the date hereof.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agents’ and the Lenders’ rights, interests, security and/or remedies
under the Financing Agreement and the other Loan Documents. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Affiliates and
the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby

 

5

--------------------------------------------------------------------------------


 

fully, finally, unconditionally and irrevocably release and forever discharge
each Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (collectively, the
“Released Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the First Amendment Effective Date directly arising out of,
connected with or related to this Amendment, the Financing Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of any Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral. The foregoing release does not release or discharge,
or operate to waive performance by, the Agents or the Lenders of their express
agreements and obligations stated in the Loan Documents on or after the First
Amendment Effective Date.

 

6.                                      Reaffirmation. The Administrative
Borrower (on behalf of the Borrowers) hereby reaffirms its obligations under
each Loan Document to which it is a party. The Administrative Borrower (on
behalf of the Borrowers) hereby further ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted,
pursuant to and in connection with the Security Agreement or any other Loan
Document, to Agent, as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such Liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continue to be and remain collateral for such
obligations from and after the date hereof.

 

7.                                      Miscellaneous.

 

(a)                                           Continued Effectiveness of the
Financing Agreement and the Other Loan Documents. Except as otherwise expressly
provided herein, the Financing Agreement and the other Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that on and after the First Amendment
Effective Date (i) all references in the Financing Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (ii) all references in the other Loan Documents to the “Financing
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment. To the extent that the Financing Agreement or any other Loan Document
purports to pledge to the Collateral Agent, or to grant to the Collateral Agent,
a security interest or lien, such pledge or grant is hereby ratified and
confirmed in all respects. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment
of any right, power or remedy of the Agents and the Lenders under the Financing
Agreement or any other Loan Document, nor constitute an amendment of any
provision of the Financing Agreement or any other Loan Document.

 

6

--------------------------------------------------------------------------------


 

(b)                                           Counterparts. This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Amendment by telefacsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.

 

(c)                                            Headings. Section headings herein
are included for convenience of reference only and shall not constitute a part
of this Amendment for any other purpose.

 

(d)                                           Costs and Expenses. The Borrower
agrees to pay on demand all fees, costs and expenses of the Agents and the
Lenders in connection with the preparation, execution and delivery of this
Amendment.

 

(e)                                            First Amendment as Loan Document.
The Administrative Borrower hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by the Administrative Borrower under or in
connection with this Amendment, which representation or warranty is (A) subject
to a materiality or a Material Adverse Effect qualification, shall have been
incorrect in any respect when made or deemed made, or (B) not subject to a
materiality or a Material Adverse Effect qualification, shall have been
incorrect in any material respect when made or deemed made or (ii) the
Administrative Borrower shall fail to perform or observe any term, covenant or
agreement contained in this Amendment.

 

(f)                                             Severability. Any provision of
this Amendment that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(g)                                            Governing Law. This Amendment
shall be governed by the laws of the State of New York.

 

(h)                                           Waiver of Jury Trial. THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Administrative Borrower (on behalf of the Borrowers) has
caused this Amendment to be executed and delivered by its respective duly
authorized officers as of the date first written above.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

ACCURAY INCORPORATED

.

 

 

 

 

By:

/s/ Kevin Waters

 

 

Name: Kevin Waters

 

 

Title: Chief Financial Officer

 

First Amendment

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

 

 

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name:

Daniel E. Wolf

 

 

Title:

CEO

 

First Amendment

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

CERBERUS ASRS FUNDING LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Vice President

 

 

 

 

 

CERBERUS AUS LEVERED HOLDINGS LP

 

By:

CAL I GP Holdings LLC

 

Its:

General Partner

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Senior Managing Director

 

 

 

 

 

CERBERUS AUS LEVERED II LP

 

By:

CAL II GP, LLC

 

Its:

General Partner

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Vice President

 

 

 

 

 

CERBERUS ICQ LEVERED LLC

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Vice President

 

 

 

 

 

CERBERUS ICQ OFFSHORE LEVERED LP

 

By:

Cerberus ICQ Offshore GP LLC

 

Its:

General Partner

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Senior Managing Director

 

First Amendment

 

--------------------------------------------------------------------------------


 

 

CERBERUS KRS LEVERED LLC

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Vice President

 

 

 

 

 

CERBERUS LOAN FUNDING XV L.P.

 

By:

Cerberus ICQ GP, LLC

 

Its:

General Partner

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Senior Managing Director

 

 

 

 

 

CERBERUS N-1 FUNDING LLC

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Vice President

 

 

 

 

 

CERBERUS OFFSHORE LEVERED III LP

 

By:

COL III GP Inc.

 

Its:

General Partner

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. wolf

 

Title: Vice President

 

 

 

 

 

CERBERUS SWC LEVERED II LLC

 

 

 

By:

/s/ Daniel E. Wolf

 

Name: Daniel E. Wolf

 

Title: Vice President

 

First Amendment

 

--------------------------------------------------------------------------------